DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to clam 1, the phrase “constant exposure period setting” does not appear in the specification.  The Examiner has performed a keyword search and has not found any instance of the word “constant” with the specification.  The phrase “exposure period” appears a number of times however, only in regards to being adjusted.  For example, in paragraph [0014] it states “adjusting a low light video frame exposure period.”  In paragraph [0027] it states “the method may further include adjusting a fluorescence video frame exposure period.”  In paragraph [0036] it states “adjusting a fluorescence video frame exposure period.”  Based on these arguments it would appear the feature of a constant exposure period setting has not been described in the specification.
Claim 25 is rejected for similar reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott et al. US 7,777,191 hereinafter referred to as Olcott.
In regards to claim 1, Olcott teaches:
“An adaptive imaging method for generating enhanced low-intensity light video of an object for medical visualization”
Olcott teaches low-light level CCD video imaging if column 10 lines 25-35.
“comprising: acquiring, with an image acquisition assembly, a sequence of low light video frames depicting the object”
Olcott Figures 2A-B teach a camera.  Figure 6 teaches detecting object motion.  Olcott column 7 lines 4-5 teaches using acquired image data to determine motion.
Olcott teaches:
“wherein the acquiring is performed at a constant exposure period setting”
Olcott teaches in Figures 7-8 and column 8 lines 25-30 the very short frames preferably are of the fastest exposure duration that is known a priori that will work for the imaging protocol currently performed.  It preferably is fixed for the current imaging task.  From Figure 7 it is clear that these set of frames are used in the motion determination (step 86) prior to the change of exposure duration.  Therefore, this acquired sequence of very short frames occurs at a constant exposure period, namely the fastest exposure period known a priori.  In another embodiment Olcott teaches in Figure 5 and column 5 lines 50-60 a time window can be fixed, and the image updated at a given frame rate.  The acquisition of frames prior to the update is equivalent to a constant exposure period.
Olcott teaches all the elements of the claimed invention as features in various different embodiments.  It would be obvious for a person with ordinary skill in the art to combine various features from different embodiments.   This would not produce unexpected results as considered by those of ordinary skill.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
“receiving a sequence of reference video frames”
Olcott teaches in column 8 lines 15-20 camera motion and/or object motion can be calculated by simple temporal gradient methods (magnitude of difference between frames in time).  This is equivalent to a magnitude difference between a first (or previous) frame and a second (or current) frame.  According to Applicant’s specification paragraph [0016] a reference frame may include a portion of the low light video frames.  Therefore, the Examiner interprets that first (or previous) frames, as indicated above are equivalent to reference video frames because they are a portion of the video sequence that includes all acquired frames except the last frame.
“assessing relative movement between the image acquisition assembly and the object based on the reference video frames”
Olcott Figure 6.  Olcott column 8 lines 15-20 camera motion and/or object motion can be calculated by simple temporal gradient methods (magnitude of difference between frames in time).  
“adjusting a level of image processing of the low light video frames based at least in part on the relative movement between the image acquisition assembly and the object”
Olcott Figure 6.
“and generating a characteristic low light video output from a quantity of the low light video frames, wherein the quantity of the low light video frames is based on the adjusted level of image processing of the low light video frames”
Olcott teaches column 9 lines 35-40 The determined exposure duration (e.g., a time) preferably is input to a temporal (inter frame) smoothing or filtering algorithm 94 that, along with the other image processing 96 that may be used, provides an image within a particular time window for display and/or storage
Olcott teaches all the elements of the claimed invention as features in various different embodiments.  It would be obvious for a person with ordinary skill in the art to combine various features from different embodiments.   This would not produce unexpected results as considered by those of ordinary skill.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 5, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein assessing relative movement between the image acquisition assembly and the object comprises measuring changes in pixel intensities in a plurality of the reference video frames”
Olcott column 7 lines 15-20 teaches correlated motion is defined over a region of time, and can be calculated from, as a non-limiting example, the correlated change of pixel intensity over a period of time.
In regards to claim 6, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein assessing relative movement between the image acquisition assembly and the object comprises determining a representative pixel intensity for each of a plurality of subregions in the plurality of reference video frames, and characterizing the changes in representative pixel intensity for the subregions in the plurality of the reference video frames”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present. In a preferred method, the ratio of eigen values of the covariance matrix of the spatial gradients is compared to a window of values.
In regards to claim 25, Olcott teaches all the limitations of claim 1 and claim 25 contains similar limitations except in apparatus form.  Claim 25 is rejected for similar reasoning as applied to claim 1.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott in view of Bigio et al. US 2016/0035104 hereinafter referred to as Bigio.
In regards to claim 15, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein generating the characteristic low light video output comprises determining  … the quantity of the low light video frames on a region-by-region basis”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present.  Figure 6 teaches determining the quantity of low light video frames.
Olcott does not explicitly teach:
“[determining] a sum of pixel intensities of [on a region-by-region basis]”
Bigio teaches in the Abstract each element comprising a sum of pixel intensities from successive swaths of the region of interest for the frame.  Bigio further teaches each region of interest is divided into a plurality of further regions of interest before repeating until a required hierarchy of estimated motion for successively divided regions of interest is provided.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Olcott in view of Bigio to have included the features of “[determining] a sum of pixel intensities of [on a region-by-region basis]” to optimize the building of the integral profiles for each block of the pyramid and so provide an efficient way of performing hierarchical motion estimation (Bigio [0013]).
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olcott in view of Jong US 2007/0276236 hereinafter referred to as Jong.
In regards to claim 17, Olcott teaches all the limitations of claim 1 and further teaches:
“wherein generating the characteristic low light video output from the quantity of the low light video frames comprises [processing] pixel intensities of the quantity of the low light video frames on a region-by-region basis”
Olcott teaches in column 8 lines 53-60 it is determined whether correlated motion is detected between sequential frames. Particularly, the local neighborhood of each pixel is analyzed 80 for its fitness for determining if a valid velocity vector is present.  Figure 6 teaches determining the quantity of low light video frames.
Olcott does not explicitly teach:
“averaging [pixel intensities on a region-by-region basis]”
Jong teaches in paragraph [0023]  the pixel intensity at coordinates (x,y), the indices t1 and t2 indicate image frames at different time point, I is the average intensity in the pixel block, and (d.sub.x,d.sub.y) is the magnitude (distance) and direction of the local motion between two image frames. The correlation value .rho. indicates the reliability of the motion vector (d.sub.x,d.sub.y).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Olcott in view of Jong to have included the features of “averaging [pixel intensities on a region-by-region basis]” because it would be desirable for many of the manual settings of an ultrasound system to be automated when possible so that the ultrasound system would automatically optimize the operational settings of the system on the basis of the examination being performed (Jong [0002]).
In regards to claim 18, Olcott/Jong teaches all the limitations of claim 17 and further teaches:
“further comprising adjusting a low light video frame exposure period based at least in part on the relative movement between the image acquisition assembly and the object”
Olcott Figure 6.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Applicant traverses the rejection of claims 1 and 25 under 35 USC 112(a) by pointing to paragraphs [0014], [0103] and [0104] however the argument does not see a feature of “constant exposure period setting” in any of these cited paragraphs.  
For example, Applicant asserts that in paragraphs [0014] the use of the phrase “some variations” means that adjusting does not happen in all variations and therefore a constant exposure period setting is implied.  However, the Examiner is not persuaded.  Particularly the Examiner fails to see how an affirmative teaching of adjusting low light level frame exposure directly teaches a constant exposure period setting.  Why is it not possible that the setting is dynamic based on the light level and therefore, in some variations, when low light level exists, adjusting is performed?  Essentially, the other embodiments may be for medium or high light level.  This would appear to be what is disclosed by Applicant in Figures 2A-B.  Specifically, Applicant’s Figures 2A-2B clearly teach a repeating process that would always be changing with each acquired frame.  There is no disclosure of a constant period exposure setting.

Applicant has not provided a direct link which discloses a variation of adjusting low light level frame exposure setting is also a teaching of constant exposure period setting.  Furthermore, even if Applicant’s argument had merit and it can be assumed that constant exposure period setting must be part of the other embodiments, the disclosure still does not actually disclose the feature of a constant exposure period setting and therefore, it does not convey to one of ordinary skill how to make or use the invention.  If Applicant asserts that it would have been known based on this vague mention of other embodiments, then Examiner would require proof that it would have been understood by those of ordinary skill in the art that the features of the constant exposure period setting would be known implicitly.  
Applicant argument with regards to paragraphs [0103]-[0104] similarly assert that because certain variations or embodiments teach that the adjustment is performed in only some embodiments that in those other embodiments a constant exposure period setting is used.  However, this is merely a conclusory statement without any evidence.  
If Applicant is going to argue that this feature which is not affirmatively disclosed in the specification is the basis of novelty, then the Examiner is going to require some proof or evidence that it would be known how to be implemented in the prior art.  This is due to the fact that Applicant has not disclosed how this feature would be implemented.  However, if it is known how to be implemented in the prior art, then it cannot be the basis for novelty.  Therefore, these arguments are all generally moot.
Applicant further argues that the statement in which the Examiner maps the acquisition of frames prior to the update is equivalent to a constant exposure period somehow means that the Examiner has asserted that “a first set of frames in Olcott can be acquired at a constant exposure period, and that a different set of frames in Olcott can be subject to image processing adjustment by changing an exposure period” (Remarks 7/25/2022 pg. 7).  However, the Examiner has never made any such assertion.  The Examiner has clearly cited Figure 5 and column 5 lines 50-60 a time window can be fixed, and the image updated at a given frame rate.  The acquisition of frames prior to the update is equivalent to a constant exposure period.  All of the frames prior to an update are acquired at the set fixed window.  Subsequent frames are updated to be exposed at a different constant exposure window.  
The Examiner has also cited Olcott Figures 7-8 and column 8 lines 25-30 the very short frames preferably are of the fastest exposure duration that is known a priori that will work for the imaging protocol currently performed.  It preferably is fixed for the current imaging task.  From Figure 7 it is clear that these set of frames are used in the motion determination (step 86) prior to the change of exposure duration.  
Based on these passages it is clear that no question as to whether acquiring frames at a constant exposure period exists as Olcott teaches this in various embodiments.  Furthermore, Applicant argues that it is different frames that are adjusted based on Figure 6.  However, the Examiner has cited the embodiments of Figures 7-8 would have been known to have been used in combination with the embodiment of Figure 6.  Specifically, Olcott teaches in column 9 lines 35-40 and Figures 6-8 the determined exposure duration (e.g., a time) preferably is input to a temporal (inter frame) smoothing or filtering algorithm 94 that, along with the other image processing 96 that may be used, provides an image within a particular time window for display and/or storage.  The image that is provided as shown in Figure 8 is based on all the acquired images, not just images after an update.  Furthermore, even if this was the case, then the second iteration of the process would produce adjusted low light level images that were acquired at a second constant exposure rate.  Therefore, this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422